Exhibit 99. 1 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The following unaudited pro forma condensed consolidated financial statements have been derived by the application of pro forma adjustments to the Company’s historical consolidated financial information, which have been presented to give effect to the disposition of Providence Human Services, LLC and Providence Community Services, LLC (Providence’s Human Services segment). The unaudited pro forma condensed consolidated balance sheet as of June 30, 2015 of Providence and its subsidiaries is presented as if the disposition had occurred as of June 30, 2015. The unaudited pro forma condensed consolidated statements of income of Providence and its subsidiaries for the six months ended June 30, 2015 and the years ended December 31, 2014, 2013, and 2012 are presented as if the disposition had occurred on January 1, 2012. The Company’s historical financial information was derived from its audited consolidated financial statements for the years ended December31, 2014, 2013 and 2012 (as filed in its Annual Report on Form 10-K with the Securities and Exchange Commission on March 16, 2015, March14, 2014 and March 15, 2013, respectively) and the Company’s unaudited condensed consolidated financial statements for the six months ended June30, 2015 (as filed in its Quarterly Report on Form 10-Q with the Securities and Exchange Commission on August 7, 2015). The Company’s historical financial statements used in preparing the unaudited pro forma financial data are summarized and should be read in conjunction with its historical financial statements and risk factors, all of which are included in the filings with the Securities and Exchange Commission noted above. The unaudited pro forma adjustments are based on estimates, available information and certain assumptions that the Company believes are reasonable. The unaudited pro forma adjustments and primary assumptions are described in the accompanying notes. The unaudited pro forma condensed consolidated balance sheet and statements of income are being provided for illustrative purposes only and do not purport to represent what our results of operations or financial position would have been if the transaction had occurred on the dates indicated and are not intended to project our results of operations or financial position for any future period. Any of the factors underlying these estimates and assumptions may change or prove to be materially different and the estimates and assumptions may not be representative of facts that existed upon completion of the disposition. The Providence Service Corporation Pro Forma Condensed Consolidated Balance Sheet - Unaudited June 30, 2015 (in thousands) Providence Service Corporation Historical Disposition of Providence Human Services Pro Forma Adjustments Pro Forma Assets Current assets: Cash and cash equivalents $ 145,161 $ ) $ c $ Accounts receivable, net 211,741 ) - 165,000 Other current assets 61,919 ) - 55,295 Total current assets 418,821 ) 452,803 Goodwill 358,483 ) - 345,139 Intangible assets, net 321,535 ) - 306,702 Other non-current assets 118,205 ) f 111,001 Total assets $ 1,217,044 $ ) $ $ 1,215,645 Liabilities and stockholders' equity Current liabilities: Accrued expenses $ $ ) $ 19,119 d $ Other current liabilities 193,212 ) - 188,778 Total current liabilities 320,934 ) 19,119 316,374 Long-term obligations, less current portion 458,667 - ) c 361,320 Other non-current liabilities 116,636 3,274 - 119,910 Total liabilities 896,237 ) ) 797,604 Mezzanine equity Convertible preferred stock, net 77,719 - - 77,719 Stockholders' equity Common stock and APIC 270,044 - - 270,044 Other stockholders' equity ) - 97,234 e 70,278 Total stockholders' equity 243,088 - 97,234 340,322 Total liabilities and stockholders' equity $ 1,217,044 $ ) $ 19,006 $ 1,215,645 The accompanying notes are an integral part of these unaudited pro forma condensed consolidated financial statements. The Providence Service Corporation Pro Forma Condensed Consolidated Statements of Income for the six months ended June 30, 2015 Unaudited (in thousands, except share and per share data) Providence Service Corporation Historical Disposition of Providence Human Services Pro Forma Adjustments Pro Forma Service revenue, net $ 1,014,046 $ ) $ - $ 838,067 Operating expenses: Service expense 893,926 ) - 738,106 General and administrative expense 48,000 ) ) a 37,857 Depreciation and amortization 29,857 ) - 26,244 Total operating expenses 971,783 ) ) 802,207 Operating income 42,263 ) 206 35,860 Other expenses: Interest expense, net 10,552 29 ) b 8,910 Loss on equity investment 3,542 - - 3,542 (Gain) Loss on foreign currency translation ) - - ) Income before income taxes 28,564 ) 1,877 23,803 Provision for income taxes 15,693 ) 746 13,657 Net income $ 12,871 $ ) $ 1,131 $ 10,146 Net income available to common stockholders $ 9,243 $ 6,750 Earnings per common share: Basic $ 0.58 $ 0.42 Diluted $ 0.57 $ 0.42 Weighted-average number of common shares outstanding: Basic 16,036,959 16,036,959 Diluted 16,193,372 16,193,372 The accompanying notes are an integral part of these unaudited pro forma condensed consolidated financial statements. The Providence Service Corporation Pro Forma Condensed Consolidated Statements of Income for the twelve months ended December 31, 2014 Unaudited (in thousands, except share and per share data) Providence Service Corporation Historical Disposition of Providence Human Services Pro Forma Adjustments Pro Forma Service revenue, net $ 1,481,171 $ ) $ - $ 1,136,211 Operating expenses: Service expense 1,338,793 ) - 1,023,785 General and administrative expense 63,635 ) - 44,501 Depreciation and amortization 29,488 ) - 22,833 Asset impairment charge 6,915 ) - - Total operating expenses 1,438,831 ) - 1,091,119 Operating income 42,340 2,752 - 45,092 Other expense: Interest expense, net 14,600 41 ) b 13,122 Gain on foreign currency translation ) - - ) Income before income taxes 27,777 2,711 1,519 32,007 Provision for income taxes 7,502 ) 604 8,090 Net income $ 20,275 $ 2,727 $ 915 $ 23,917 Earnings per common share: Basic $ 1.37 $ 1.62 Diluted $ 1.35 $ 1.59 Weighted-average number of common shares outstanding: Basic 14,765,303 14,765,303 Diluted 15,018,561 15,018,561 The accompanying notes are an integral part of these unaudited pro forma condensed consolidated financial statements. The Providence Service Corporation Pro Forma Condensed Consolidated Statements of Income for the twelve months ended December 31, 2013 Unaudited (in thousands, except share and per share data) Providence Service Corporation Historical Disposition of Providence Human Services Pro Forma Service revenue, net $ 1,122,682 $ ) $ 798,766 Operating expenses: Service expense 1,020,051 ) 736,669 General and administrative expense 48,633 ) 25,590 Depreciation and amortization 14,872 ) 9,331 Asset impairment charge ) - Total operating expenses 1,084,048 ) 771,590 Operating income 38,634 ) 27,176 Other expense: Interest expense, net 6,894 27 6,921 Loss on extinguishment of debt 525 - 525 Income before income taxes 31,215 ) 19,730 Provision for income taxes 11,777 ) 6,625 Net income $ 19,438 $ ) $ 13,105 Earnings per common share: Basic $ 1.44 $ 0.97 Diluted $ 1.41 $ 0.95 Weighted-average number of common shares outstanding: Basic 13,499,885 13,499,885 Diluted 13,809,874 13,809,874 The accompanying notes are an integral part of these unaudited pro forma condensed consolidated financial statements. The Providence Service Corporation Pro Forma Condensed Consolidated Statements of Income for the twelve months ended December 31, 2012 Unaudited (in thousands, except share and per share data) Providence Service Corporation Historical Disposition of Providence Human Services Pro Forma Service revenue, net $ 1,105,889 $ ) $ 777,010 Operating expenses: Service expense 1,010,776 ) 732,242 General and administrative expense 53,383 ) 27,011 Depreciation and amortization 15,023 ) 9,606 Asset impairment charge 2,506 - 2,506 Total operating expenses 1,081,688 ) 771,365 Operating income 24,201 ) 5,645 Other expense: Interest expense, net 7,508 5 7,513 Income before income taxes 16,693 ) ) Provision for income taxes 8,211 ) 494 Net income $ 8,482 $ ) $ ) Earnings per common share: Basic $ 0.64 $ ) Diluted $ 0.64 $ ) Weighted-average number of common shares outstanding: Basic 13,225,448 13,225,448 Diluted 13,354,613 13,225,448 The accompanying notes are an integral part of these unaudited pro forma condensed consolidated financial statements. The Providence Service Corporation Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements (in thousands) 1. Description of the transactions and basis of presentation Description of the Transaction Effective November 1, 2015, The Providence Service Corporation (the “Company” or “Providence”) along with Ross Innovative Employment Solutions Corp. (“Ross” and, collectively with Providence, the “Sellers”) completed the sale of Providence Human Services, LLC and Providence Community Services, LLC, comprising Providence’s Human Services segment, to Molina Healthcare, Inc. (“Buyer”) pursuant to a Membership Interest Purchase Agreement (the “Purchase Agreement”), dated September 3, 2015. Pursuant to the Purchase Agreement, Buyer paid to Providence on November 2, 2015 a purchase price comprised of a $200,000 cash payment (prior to adjustments for estimated working capital, certain seller transaction costs, debt assumed by the Buyer, and a cash payment for the Providence Human Services cash and cash equivalents on hand at closing), (the “Transaction”). The Company intends to use 50% of the net cash proceeds, as further defined below, from the Transaction to fund a prepayment of revolving loans under its existing credit facility. Subject to additional management evaluation of market and business conditions, share price and other factors and evaluation and approval of the Board of Directors, the remaining proceeds of the Transaction may be used for acquisitions, investments in the long-term development of the Company’s other segments and the return of capital to stockholders through a stock repurchase program. Additionally, on September 3, 2015, Providence entered into the Third Amendment and Consent to the Amended and Restated Credit and Guaranty Agreement (the “Amendment”) amending its Amended and Restated Credit and Guaranty Agreement, previously amended by that certain First Amendment dated May 28, 2014 and Second Amendment dated October 23, 2014 by and among Providence, certain domestic subsidiaries of Providence, Bank of America, as administrative agent, and the other lenders party thereto (as amended to date, the “Credit Agreement”). Pursuant to the Amendment, the lenders under the Credit Agreement consented to Providence’s sale of its Human Services segment pursuant to the Transaction and the use by Providence of 50% of the net cash proceeds of the Transaction to make restricted payments to repurchase common stock pursuant to the Providence stock repurchase program, provided that a minimum amount equal to 50% of the net cash proceeds, as defined in the Credit Agreement, of the Transaction would be applied pro rata to the prepayment of revolving loans and swingline loans under the Credit Agreement. The Amendment provides for appropriate amendments to the terms of the Credit Agreement to reflect such consents. The Credit Facility defines “net cash proceeds” to include cash proceeds or cash equivalents actually received in a disposition such as the Transaction, net of direct costs incurred, taxes paid or payable as a result of the disposition, the amount of required payments on indebtness as a result of the disposition, and the amount of any reasonable reserve established in accordance with generally accepted accounting principles for contingency payments, such as indemnification obligations. Basis of Presentation The unaudited pro forma condensed consolidated financial statements have been prepared based on the Company’s historical financial information giving effect to the disposition of Providence’s Human Services segment and related adjustments described in these notes. Certain note disclosures normally included in the financial statements prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) have been condensed or omitted as permitted by the SEC rules and regulations. 2 . Pro forma adjustments to unaudited condensed consolidated financial statements a. Adjustment to remove transaction expenses recorded during the six months ended June 30, 2015. b. Adjustment to remove interest expense related to the portion of the revolving credit facility that was required by the Company’s lenders to be repaid upon sale of Providence’s Human Services segment. The portion of the revolving credit facility required by the Company’s lenders to be repaid upon sale of the Human Services segment is estimated to be $97,347. c. Adjustment of $97,347 to reflect the 50% of cash consideration of $194,694 from the Providence Human Services disposition, net of estimated seller transaction costs, estimated working capital adjustments, and debt assumed by Buyer required by the Company’s lenders to pay outstanding credit facility obligations; less an adjustment of $10,000 to reflect the portion of the closing cash consideration held in indemnity escrow (refer to Note f.); plus an adjustment of $16,967 to reflect the amount of Providence Human Services cash and cash equivalents as of June 30, 2015 purchased by the Buyer at closing. As a closing accommodation, Providence and Buyer agreed that Providence would not remove the Providence Human Services cash and cash equivalents on hand and that Buyer would pay Providence for this amount at closing (refer to Note e.). d. Adjustments to record the estimated income tax impacts related to the Providence Human Services disposition. e. Adjustment to reflect the estimated gain on sale, net of tax, from the Providence Human Services disposition is calculated as follows: Purchase price $ 200,000 Add: Estimated working capital adjustments 3,883 Less: Debt assumed by Buyer ) Less: Estimated seller transaction costs ) Cash consideration, net of adjustments and before cash and cash equivalents acquired 194,694 Add: Cash paid for Providence Human Services cash and cash equivalents as of June 30, 2015 16,967 c Total cash received, including cash held in indemnity escrow 211,661 Providence Human Services net book value as of June 30, 2015, excluding cash and cash equivalents 78,341 Add: Providence Human Services cash and cash equivalents as of June 30, 2015 16,967 c Total Providence Human Services net book value as of June 30, 2015 95,308 Estimated pre-tax gain 116,353 Provision for income taxes 19,119 Estimated gain on sale, net of tax $ 97,234 f. Adjustment of $10,000 to reflect the portion of the closing cash consideration held in indemnity escrow for the benefit of Providence.
